Title: From George Washington to Major General Israel Putnam, 4 November 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Whitemarsh [Pa.] 4th Novemr 1777

I am favd with yours of the 27th ulto and am glad to find that the Enemy have fallen intirely down to New York. By their doing this, and sending away a reinforcement to Genl Howe, it is evident that they have done with all thoughts of attempting any thing further to the Northward. Having lost one Army, it is certainly their interest and intention to make the other as respectable as possible, and as their force is now nearly drawn together at one point, in Philada, it is undoubtedly our plan to endeavour by an union of our Forces to destroy Genl Howe. To effect this purpose, you will, as directed in my two last, send on poors Brigade as soon as it arrives, and the Regiments of Lee and Jackson from Boston. If any more troops come down the River, except they be those of New York you will likewise send them on. I think it would be advisable for you to call upon Govr Clinton and Govr Trumbull for a small Number of Militia to assist the Continental troops that remain with you in putting Forts Clinton and Montgomery in repair. I am Dear Sir Yr most obt Servt

P.S. In order to distract and alarm the Enemy and perhaps keep a greater force at New York than they intended Genl Dickinson will contrive to convey intelligence, that they will look upon as authentic, that he is to make a descent upon Staten Island, you upon Long Island and Genl Gates directly upon New York. If you throw out hints of this kind before people that you think will send in the intelligence, it will serve to corroborate that given by General Dickinson.
Yours of the 31st October is just come to hand, and it gives me pleasure to find that the opinion of your Council coincided exactly with ours here. To crush Genl Howe effectually is the real and great object. I therefore beg no more Continental Troops may be retained than are absolutely necessary with the assistance of the Militia to repair the works in the Highlands. If a feint is made towards Kingsbridge I had rather it should be principally with Militia. You must not forget to send as many Cattle forward as you possibly can, for not having had any supplies

from New England since August last we have exhausted the Beef in this quarter very considerably, and you know our Army will be much increased.

